DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive. Applicant first argues that the flange (37) is in the “middle of the convergent housing” and not the base, and further it does not extend between an outer diameter at the base and the sealing shroud.  The office respectfully notes Applicant has only considered the topmost outreach of the flange(37) as indicated by the arguments as to the location and their annotated Figure circling the region at the top tip of the flange(37).  As Figure 1 shows, the flange is part of a monolithic solid piece that extends between the sealing shroud and the convergent housing base, as noted in the below Annotated Figure 1. As the other figure label for the whole piece (26) was drawn to an isometric cutout, while 37 showed its monolithic nature and its extension from where it contacted the sealing shroud (at flange point 37) to where it extended outward to the base, it was determined 37 would be a suitable labeling.
Annotated Sheppard Figure 1

    PNG
    media_image1.png
    348
    524
    media_image1.png
    Greyscale

Applicant cites several other things Sheppard allegedly doesn’t teach, in its conclusion statement to arguments on claim 1 at the end of Page 7; however, has not explained how any of the other features other than the second shroud are not believed to be met.  As the office has addressed this feature it maintains the rejection.
Applicant argues that the office alleges “the seal of instant claim 17” is analogous to the stamping 85 of Sheppard.  This an impossible allegation.  Applicant had not previously claimed a “seal” in the previous claim 17, for which the office could make such a reference.  The seal was only introduced in the amendment of this action.  The office alleged that the stamping(85) was a “sealing shroud” which the office notes it must be as it is a structure that contains the oil shown and prevents it from spilling into the region below. Furthermore in so far as the features are claimed, the office notes stamping (85) does form a seal, positioned between the convergent housing and the power shaft, that is in sealing contact with element(46) and element (37, 26) which serves as a seal to contain the oil between them.  In such a manner (37, 26) could meet the amended claims language as a sealing shroud as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 9, 12, 13, and 16-18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 2,495,988 to Sheppard (S1).

In Re Claim 1:
S1 shows:
A fan blade support assembly for an aircraft, the fan blade support assembly comprising:
	A fan assembly having a plurality of fan blades; [Col. 2, ll. 8-20 discloses the helicopter has a rotor.]
	A power shaft(14) extending between the fan assembly and an engine of the aircraft; and [Col. 2, ll. 14-17.]
	A housing assembly positioned around the power shaft, wherein the housing assembly comprises: [Figure 1 shows an upper housing and lower housing.]
	A convergent housing comprising: [Figure 1 shows the upper half is a convergent housing.]
	A cap; [upper housing possess a cap surrounding a bearing(12).]
	A base; [upper housing ends at a flanged portion resting up the lower housing portion and surrounding gear(16).]
	A middle portion extending therebetween wherein the base defines a first diameter and the cap defines a second diameter less than the first diameter; and [Figure 1 shows the upper housing in Figure 1 narrows from a base wide enough to rest over gear(16) to a cap sized only surround the bearing shaft.]
	A sealing shroud(46) positioned between the convergent housing and the power shaft, wherein a gap is defined between the sealing shroud and the power shaft.  [Figure 1 shows the gear(46) forms an upper shroud surrounding a region(84) holding oil. Col. 4, ll. 64-75.]
a lower shroud(37) extending between an outer diameter at the base of the convergent housing and the sealing shroud. [Figure 1 shows the lower gear forms a monolithic shroud that extends outwards towards the outer diameter, then upward, before moving inward, and up ending at flange(37).  Further, the office is unclear as to the extent of the structural limitation of lower.]

In Re Claims 5, 6, 9, 12, 13, and 16:
S1 shows:
	The fan blade support assembly of claim 1, wherein:
 (Claim 5) an assembly casing[lower half of the housing(10) extending between the power shaft and the outer diameter of the lower shroud, wherein the lower shroud and the assembly casing define a passageway therebetween for the passage of a lubricant. [Figure 1 shows the lower half of the housing 10 extends across an extent that covers both the outer diameter of the center diameter where the power and output shafts are located. Col. 3, line 60 - Col. 4, line 15 discloses oil passes through the teeth(22) and internal teeth(16) from there oil is then between the lower shroud(37) and the lower chasing(10) in passages therebetween.]
	(Claim 6) wherein a diameter of the middle portion transitions between the first diameter and the second diameter. [Figure 1, shows a clear transition between the upper portions.]
	(Claim 9) the convergent housing transfers forces acting on the fan assembly to a frame of the aircraft. [Col. 2, ll. 7-27 disclose the housing extends and supports a bearing, and shaft and therefore transfers forces from them to the engine frame which it is attached to.]
	(Claim 12) a speed change mechanism(16) positioned between the power shaft and the engine.[Figure 1, and col. 2, ll. 19-28.]
	(Claim 13) the engine comprises an output shaft(13) coupled to the speed change mechanism. [Per Col 2. Ll. 14-27 discloses a speed reduction feature that couples an output shaft is connected to the drive shaft of the engine.]
	(Claim 16) claim 4, a seal(85) positioned between the sealing shroud and the lower shroud to define a  boundary therebetween. [Figure 1 and Col. 4, ll. 64-75 disclose a chamber formed by the seal(85) abutting the sealing shroud gear(46) and the lower shroud gear(37).]

In Re Claim 17:
 S1 shows:
An aircraft comprising:
An engine: [Col. 2, ll. 14-27 disclose a helicopter prime mover]
A fan assembly attached to the engine, wherein the fan assembly comprises a plurality of fan blades, [Col. 1, ll. Ll. 40-43 disclose a helicopter rotor and tail rotor, driven by the helicopter engine. Col. 2, ll. 8-20 discloses the helicopter has a rotor.]
	A power shaft(14) extending between the fan assembly and the engine of the aircraft; [Figure 1, Col. 2, ll.  14-17.]
	A housing assembly positioned around the power shaft, wherein the housing assembly comprises: [Figure 1 shows an upper housing and lower housing.]
	A convergent housing comprising: [Figure 1 shows the upper half is a convergent housing.]
	A cap; [upper housing possess a cap surrounding a bearing(12).]
	A base; [upper housing ends at a flanged portion resting up the lower housing portion and surrounding gear(16).]
	A middle portion extending therebetween wherein the base defines a first diameter and the cap defines a second diameter less than the first diameter; and [Figure 1 shows the upper housing in Figure 1 narrows from a base wide enough to rest over gear(16) to a cap sized only surround the bearing shaft.]
	A sealing shroud(37, 26) positioned between the convergent housing and the power shaft, wherein a gap is defined between the sealing shroud and the power shaft.  [Figure 1 shows the shroud (37, 26) surrounding the power shaft and yet spaced by teeth and a cavity between them it serves as an inner wall of oil chamber(84).]


In Re Claim 18:
S1 shows:
	The aircraft of claim 17, wherein the aircraft is at least one of a propeller driven aircraft or a rotary-wing aircraft. [Col. 1, ll. 5-7 disclose a helicopter.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of US 3,972,491 to Ferris et al. (F1).

In Re Claim 2:
S1 teaches:
	The fan blade support assembly of claim 1, wherein there is a cap at the portion of the convergent housing facing the driven rotor. [Figure 1.] 

S1 does not teach:
	A support assembly between the gearing housing and the driven shaft.

F1 teaches:
	Placing a support standpipe(44) at the top of a transmission housing(36) that extends provides centering means for conventional rotor swashplates structures for allowing pitch of the rotor. [Figure 3, Col. 3, ll. 53-67.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 to use include a support standpipe attached to the top of the transmission housing as taught by S1, to provide for supporting and centering a swashplate and generic structure for allowing the driven rotor to pitch and change.  This would yield the limitation of claim 2.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 and F1 as applied to claim 2 above, and further in view of US 8,820,674 to Cranga (C1).

In Re Claim 3:
S1 as modified in claim 2 teaches:
	The fan blade support assembly of claim 2, further comprising:
	A frame of the aircraft, a fan assembly and a support. [See rejection of claims 1 and 2 above.]

S1 as modified does not teach:
	A thrust bar.

C1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 by including a series of thrust bars extending between the frame of the aircraft and the support structure of S1, which permits attachment is the top portion of the gearbox structure, for the purpose of reducing vibration.  This would yield the limitation of claim 3. 

Claims 7, 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of US 3,940,891to Slysh (S2) and US 2017,0218760 to Fontain et al. (F2).

In Re Claim 7:
S1 teaches:
	The fan blade assembly of claim 6, wherein there is a transition between the first diameter and the second diameter is a linear transition in a middle region, but includes a non-linear flange at the base. 

S1 does not teach:
	The liner transition is from base to tip.

S2 teaches:
	A high strength structure can be utilized for adapting a high strength to weight ratio in aircraft fuselages.  [Col. 1, ll. 7-12.  This structure is particularly desirable for by using a combination of intersecting spiral and radial ribs with pockets between. [Figure 2.]


	Using rib shapes with spaces between to transfer loads between upper and lower portions of a support casing(72)  to establish a load path through a support casing and gearbox structures. [Page 3, ¶38 - Page 4, ¶43.]  This permits improved torque transfer, reduced weight, and ventilation/cooling to the bearing structures.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 to use a linear transition conical structure as taught by S2, with the ribs and pockets as taught by S2 and F2, hollowed as taught by F2, for the purpose of providing an improved load transfer structure that is lighter in weight, rigid, and allows cooling and ventilation to the bearings and gear structures.  This would yield the limitation of claim 7. 

In Re Claim 10:
S1 teaches:
	The fan blade assembly of claim 1, wherein there is a middle portion.

S1 does not teach:
	The support members define a plurality of cavities therebetween such that the convergent housing is reticular convergent housing.

S2 teaches:
	A high strength structure can be utilized for adapting a high strength to weight ratio in aircraft fuselages.  [Col. 1, ll. 7-12.  This structure is particularly desirable for by using a combination of intersecting spiral and radial ribs with pockets between. [Figure 2.]


	Using rib shapes with spaces between to transfer loads between upper and lower portions of a support casing(72)  to establish a load path through a support casing and gearbox structures. [Page 3, ¶38 - Page 4, ¶43.]  This permits improved torque transfer, reduced weight, and ventilation/cooling to the bearing structures.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 to use a linear transition conical structure as taught by S2, with the ribs and pockets as taught by S2 and F2, hollowed as taught by F2, for the purpose of providing an improved load transfer structure that is lighter in weight, rigid, and allows cooling and ventilation to the bearings and gear structures.  This would yield the limitation of claim a rectilinear convergent housing.

In Re Claim 11:
S1 teaches:
	The fan blade assembly of claim 1, wherein the middle portion is formed from a plurality of ribs extending between the base and the cap, and wherein one or more pockets are defined between adjacent ribs such that the convergent housing is a ribbed convergent housing. 

S1 does not teach:
	The liner transition is from base to tip.

S2 teaches:


F2 teaches:
	Using rib shapes with spaces between to transfer loads between upper and lower portions of a support casing(72)  to establish a load path through a support casing and gearbox structures. [Page 3, ¶38 - Page 4, ¶43.]  This permits improved torque transfer, reduced weight, and ventilation/cooling to the bearing structures.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 to use a linear transition conical structure as taught by S2, with the ribs and pockets as taught by S2 and F2, hollowed as taught by F2, for the purpose of providing an improved load transfer structure that is lighter in weight, rigid, and allows cooling and ventilation to the bearings and gear structures.  This would yield the limitation of claim 11, in that F2, has ribs, and S2 has ribs. 
 
In Re Claim 19:
S1 teaches:
	The fan blade assembly of claim 17, wherein there is a middle portion.

S1 does not teach:
	The support members define a plurality of cavities therebetween such that the convergent housing is reticular convergent housing.


	A high strength structure can be utilized for adapting a high strength to weight ratio in aircraft fuselages.  [Col. 1, ll. 7-12.  This structure is particularly desirable for by using a combination of intersecting spiral and radial ribs with pockets between. [Figure 2.]

F2 teaches:
	Using rib shapes with spaces between to transfer loads between upper and lower portions of a support casing(72)  to establish a load path through a support casing and gearbox structures. [Page 3, ¶38 - Page 4, ¶43.]  This permits improved torque transfer, reduced weight, and ventilation/cooling to the bearing structures.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 to use a linear transition conical structure as taught by S2, with the ribs and pockets as taught by S2 and F2, hollowed as taught by F2, for the purpose of providing an improved load transfer structure that is lighter in weight, rigid, and allows cooling and ventilation to the bearings and gear structures.  This would yield the limitation of claim a rectilinear convergent housing.

In Re Claim 20:
S1 teaches:
	The fan blade assembly of claim 17, wherein the middle portion is formed from a plurality of ribs extending between the base and the cap, and wherein one or more pockets are defined between adjacent ribs such that the convergent housing is a ribbed convergent housing. 

S1 does not teach:


S2 teaches:
	A high strength structure can be utilized for adapting a high strength to weight ratio in aircraft fuselages.  [Col. 1, ll. 7-12.  This structure is particularly desirable for by using a combination of intersecting spiral and radial ribs with pockets between. [Figure 2.]

F2 teaches:
	Using rib shapes with spaces between to transfer loads between upper and lower portions of a support casing(72)  to establish a load path through a support casing and gearbox structures. [Page 3, ¶38 - Page 4, ¶43.]  This permits improved torque transfer, reduced weight, and ventilation/cooling to the bearing structures.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 to use a linear transition conical structure as taught by S2, with the ribs and pockets as taught by S2 and F2, hollowed as taught by F2, for the purpose of providing an improved load transfer structure that is lighter in weight, rigid, and allows cooling and ventilation to the bearings and gear structures.  This would yield the limitation of claim 20, in that F2, has ribs, and S2 has ribs. 

Claims 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of US 2,643,724 to Sikorsky (S3).

In Re Claim 8:
S1 teaches:


S1 does not teach:
	The sealing shroud provides lubricant to the power shaft and a bearing. 

S2 teaches:
	It is known and desirable to provide lubrication to bearings as well. And one manner to do so is to provide a wick(340) through a lower oil reservoir to an upper region bearing(338).  [Figure 5, Col. 7, ll. 26-42.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 to include a lubrication feed to the bearing, from the reservoir formed by the sealing shroud, as taught by S2, for the purpose of providing lubrication to the bearing as it is known to provide lubrication to bearings to improve their performance and wear life.  This would yield the limit of claim 8.

In Re Claims 14 and 15:
S1 as modified in claim 8 teaches:
	The fan blade of claim 8, wherein:
	(Claim 14) the bearing supports the power shaft and wherein the sealing shroud is at least partially houses the bearing. [S1 Figure 1 shows the sealing shroud forms a lower portion of the race.]
	(Claim 15) the bearing is a ball bearing. [S1, Figure 1.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745